Exhibit 10.11

 

September 1, 2011

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the”Agreement”) is effective as of the Effective
Date, by and between Immune Pharmaceuticals Ltd., a company organized under the
laws of the State of Israel (the”Company”) and the Employee.

 

WHEREAS,

the Company desires to employ the Employee in the Employment Position and the
Employee desires to serve in such capacity on the terms and conditions
hereinafter set forth herein; and

 

WHEREAS,

the Employee represents that it has the requisite skills and knowledge to engage
in the Employment Position and fulfill the duties and responsibilities set forth
herein.

 

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, the parties agree as follows:

 

 

1.

Definitions

 

All undefined terms herein shall have the meanings ascribed thereto in Exhibit A
hereto, which exhibit constitutes an integral part hereof.

 

 

2.

Employment

 

 

(a)

The Company agrees to employ the Employee in the Employment Position, and the
Employee agrees to be employed by the Company in the Employment Position,
reporting to the Supervising Officer, on the terms and conditions hereinafter
set forth. The Employee’s duties and responsibilities shall be those duties and
responsibilities customarily performed by an employee in the Employment Position
and in accordance with the Position Description, as may be updated from time to
time by the Company, subject to the prior notice to the Employee.

 

 

(b)

During the term of Employment hereunder, the Employee agrees to devote its total
attention and time to the business and affairs of the Company as required to
discharge the responsibilities assigned to the Employee hereunder.

 

 

(c)

The Employee shall perform the Employee’s duties diligently, conscientiously and
in furtherance of the Company’s best interests. In the event that the Employee
shall discover that it has or might have any direct or indirect personal
interest in any of the Company’s business or a conflict of interest with the
duties required of the Employee by virtue of the Employee’s employment with the
Company, immediately upon such discovery the Employee shall so inform the Board
of Directors (the “Board") of the Company in writing.

 

  (d) 

The Employee’s duties shall be in the nature of management duties that demand a
special level of loyalty and accordingly the Work Hours and Rest Law 1951,
including any law amending or replacing such law, shall not apply to this
Agreement. The parties hereto confirm that this is a personal services contract
and that the relationship between the parties hereto shall not be subject to any
general or special collective employment agreement or any industry custom or
practice, or practice of the Company in respect of any of its other employees or
contractors. The Employee agrees that the execution and delivery by the Employee
of this Agreement and the fulfillment of the terms hereof (i) does not conflict
with any agreement or undertaking by which the Employee is bound; and (ii) do
not require the consent of any person or entity.

 

  3. Base Salary

 

 

(a)

In consideration for the services provided by the Employee hereunder, the
Company shall pay to the Employee the Base Salary, on a monthly basis during the
term of this Agreement. All income and other taxes shall be deducted as required
by law. The Base Salary will be adjusted from time-to-time in accordance with
the Cost of Living Index (“Tosefet Yoker”) and other adjustments as required by
law.

 

(b)

The Base Salary shall be payable monthly in arrears, and shall be paid to the
Employee in accordance with Company policy.

 

 

Immune Pharmaceuticals Ltd. Confidential

--------------------------------------------------------------------------------

 

 

2

 

 

(c)

The Base Salary includes remuneration for working overtime and on days of rest,
and the Employee shall not be entitled to any further remuneration or payment
whatsoever other than the Base Salary and/or benefits, unless expressly
specified in this Agreement. The Employee acknowledges that the Base Salary to
which the Employee is entitled pursuant to this Agreement constitutes due
consideration to the Employee for overtime and on days of rest.

 

 

(d)

It is hereby agreed that Employee’s determining pay for the purpose of severance
pay is the Base Salary, and payments and/or benefits and/or bonuses and/or
refunds that are not included in the pay, such as a vehicle and/or vehicle
equivalent and/or vehicle maintenance, reimbursement of expenses and the like
shall not be considered part of Employee’s pay for all respects and purposes.


 

4.

Employee Benefits

 

The Employee shall be entitled to the following benefits:

 

 

(i)

Sick Leave. The Employee shall be entitled to fully paid sick leave pursuant to
the Sick Pay Law, 1976; however sick pay shall be fully paid from the first day
of Employee's absence due to illness, subject to the presentation of duly
medical certificates.

 

 

(ii)

Vacation. The Employee shall be entitled to paid vacation of up to the Annual
Vacation Days, in coordination with the Company. Accumulation and redemption of
any unused Vacation Days due to Employee pursuant to the Annual Vacation Law
-1951 (the "Vacation Law"). shall be subject to the provisions of the Vacation
Law. Vacation Days exceeding such number of Vacation Days due to Employee
pursuant to the Vacation Law from time to time (the "Excess Vacation Days") may
be accumulated by Employee from time to time for use during the next two (2)
years, provided. That, in any event, the number of Excess Vacation Days Employee
may accumulate shall not exceed twice (x2) the Vacation Days. Accrued Vacation
Days shall be redeemed and paid for by the Company only upon termination of
Employee's employment, up to the maximum number permitted by law.

 

 

(iii)

Annual Recreation Allowance C’Dme 7 Havra’a. The Employee shall be entitled to
annual recreation allowance, according to applicable law.

 

 

(iv)

Additional Benefits. The Company shall provide the Employee with the Additional
Benefits, if any.


 

5.

Term and Termination

 

 

(a)

The term of employment under this Agreement shall commence as of the
Commencement Date, and will continue indefinitely unless terminated under any of
the following circumstances:

 

 

(i)

The Company may terminate the employment of the Employee immediately for Cause.
For purposes of this Agreement, the term “Cause” will be defined to include
matters such as: (1) conviction of any crime involving moral turpitude or
dishonesty; (2) willful refusal to perform the lawful instructions of the Board
pertaining to the Employee’s employment under this Agreement provided, however,
that if such refusal to perform is susceptible to cure, the Employee shall not
have cured such refusal within five days of having been given written notice
thereof; (3) any breach of the Employee’s fiduciary duties or duties of care to
the Company (except for conduct taken in good faith); and (4) any conduct (other
than conduct in good faith) materially detrimental to the Company.

 

 

(ii)

The Company may terminate the Employee’s employment with the Company by sending
a notice of termination to the Employee, provided that such notice determines a
date of termination no earlier than the end of the Notice Period, it being
understood that the Company may provide such notice at any time without cause
and without the need to state the reason therefore. Alternatively, the Company
may terminate the Employee’s employment forthwith and pay the Employee the last
paid Base Salary owing to the Employee and other payments required to be paid
under law during the Notice Period, and shall also make available to Employee
the Company Car during such period.

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

3

 

 

(iii)

The Employee may terminate the Employee’s employment with the Company by sending
a notice of termination to the Company, provided that such notice determines a
date of termination no earlier than the end of the Notice Period, it being
understood that the Employee may provide such notice at any time without cause
and without the need to state the reason therefore.

 

(b)

During the Notice Period, the Employee shall (i) cooperate with the Company and
use its best efforts to assist the integration into the Company’s organization
of the person or persons who will assume the Employee’s responsibilities, if so
requested by the Company, and (ii) continue to receive the compensation set
forth herein. At the option of the Company, during the Notice Period the
Employee shall continue to perform its duties as set forth herein or remain
absent from the premises of the Company.

 

 

(c)

If the employment of the Employee is terminated (for any reason) under Sections
5(a) (i) then, unless the parties otherwise mutually agree in writing, in full
satisfaction of the Company’s obligations under this Agreement and under
applicable law, the Employee shall only be entitled to: (A) earned but unpaid
Base Salary provided for herein up to and including the effective date of
termination, prorated on a daily basis; (B) release of the Managers Insurance
Policy and/or Pension Fund (unless the circumstances of such termination entitle
the Company to retain a portion of the Managers Insurance Policy and/or Pension
Fund pursuant to the General Approval (as defined below); (C) release of the
Further Education Fund; and (D) a cash payment for all unredeemed vacation days,
if any, up to the maximum number permitted by law or the Company’s policy. The
Company and Employee agree and acknowledge that transfer of ownership of the
severance portion of the Managers Insurance Policy and/or Pension Fund to the
Employee as set forth in this Section 5(c) shall be in lieu of any right to
receive severance pay under law, according to the General Approval of the
Minister of Labor and Welfare, regarding Employers’ Payments to Pension Funds
and Insurance Policies in Lieu of Severance Pay in Accordance with Section 14 of
the Severance Pay Law 1963, attached hereto as Exhibit B (the “General
Approval”). Accordingly, the Company hereby waives any rights to said payments
made under such policy, except as set forth in such General Approval.

 

 

(d)

In the event of any termination of the Employee’s employment, whether or not for
Cause and whatever the reason, the Employee will promptly deliver to the Company
all documents, data, records and other information pertaining to the Employee’s
employment and any Proprietary Information (as defined in Section 6) and Work
Product (as defined in Section 7), and the Employee will not take with it any
documents or data, or any reproduction or excerpt of any documents or data,
containing or pertaining to the Employee’s employment or any Proprietary
Information or Work Product.

 

 

6.

Proprietary Information

 

 

(a)

The Employee represents and warrants that it will keep the terms and conditions
of this Agreement strictly confidential and will not disclose it nor provide a
copy of it or any part thereof to any third party unless and to the extent
required by applicable law.

 

 

(b)

The Employee acknowledges and agrees that it will have access to confidential
and proprietary information concerning the business and financial activities of
the Company and information and technology regarding the Company’s product
research and development, including without limitation, the Company’s banking,
investments, investors, properties, employees, marketing plans, customers,
suppliers, trade secrets, and test results, processes, data and know-how,
improvements, inventions, techniques and products (actual or planned). Such
information, whether documentary, written, oral or computer generated, shall be
deemed to be and referred to as “Proprietary Information”.

 

 

(c)

Proprietary Information shall exclude information that (i) was known to the
Employee prior to its association with the Company and can be so proven; (ii)
shall have appeared in any printed publication or patent or shall have become a
part of the public knowledge except as a result of a breach of this Agreement by
the Employee; (iii) shall have been received by the Employee from a third party
having no obligation to the Company, (iv) reflects general skills and experience
gained during the Employee’s engagement by the Company, or (v) reflects
information and data generally known within the industries in which the Company
transacts business.

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

4

 

 

(d)

The Employee agrees and declares that all Proprietary Information, patents and
other rights in connection therewith shall be the sole property of the Company
and its assigns. At all times, both during his or her engagement by the Company
and after its termination, the Employee will keep in confidence and trust all
Proprietary Information, and the Employee will not use or disclose any
Proprietary Information or anything relating to it without the written consent
of the Company, except as may be necessary in the ordinary course of performing
the Employee’s duties hereunder and in the best interests of the Company.

 

 

(e)

The Employee recognizes that the Company received and will receive confidential
or proprietary information from third parties subject to a duty on the Company’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. Such information shall be deemed “Proprietary
Information” for all purposes hereunder, and shall, without limitation of the
foregoing, be returned to the Company upon termination of the Employee’s
employment with the Company pursuant to Section 5(f) hereof.

 

(f)

The Employee’s undertakings in this Section 6 shall remain in full force and
effect after termination of this Agreement or any renewal thereof.

 

 

7.

Inventions

 

 

(a)

The Employee understands that the Company is engaged in a continuous program of
research, development, production and marketing in connection with its business
and that, as an essential part of his employment with the Company, the Employee
is expected to make new contributions to, and create inventions of value for,
the Company. The Employee agrees to share with the Company all the Employee’s
knowledge and experience, provided however that the Employee shall not disclose
to the Company, or use for the advancement of the business of the Company, any
information which the Employee has undertaken to third parties to keep
confidential or in which third parties have any rights.

 

 

(b)

The Employee acknowledges that all Work Product (as defined below) is “work made
for hire”, will be the sole and exclusive property of the Company and the
Employee will not have any right or title therein whatsoever.

 

 

(c)

“Work Product” shall include all inventions, improvements, designs, concepts,
techniques, methods, systems, processes, know how, customer lists, computer
software programs, databases, materials, mask works and trade secrets created,
in whole or in part, by the Employee during the Employee’s employment with the
Company, or developed using equipment, supplies, facilities or trade secrets of
the Company, or resulted from work performed by or for the Company, or related
to the Company’s business or current or anticipated research and development,
whether or not copyrightable or otherwise protectable according to law.

 

 

(d)

To the extent not owned exclusively by the Company, the Employee hereby
irrevocably transfers and assigns to the Company all the Employee’s right, title
and interest now and hereafter acquired in and to all Work Product (and all
proprietary rights with respect thereto) and, when not otherwise assignable
herein, agrees to assign in the future to the Company, all the Employee’s right,
title and interest in and to any and all such Work Product (and all proprietary
rights with respect thereto), and further undertakes to execute all necessary
documentation and take all further action as may be required in order to perform
such assignment. The Employee will promptly disclose to the Company fully and in
writing all Work Product authored, conceived or reduced to practice by the
Employee, either alone or jointly with others.

 

 

(e)

The Employee hereby forever waives and agrees never to assert any rights of
paternity or integrity, any right to claim authorship of any Work Product, to
object to any distortion, mutilation or other modification of, or other
derogatory action in relation to any Work Product, whether or not such would be
prejudicial to his or her honor or reputation, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, even after termination of the Employee’s work on behalf of the Company.
However, Company shall consider giving appropriate recognition to each employee,
for the Employee’s contribution to the creation of any Work Product.

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

5

 

 

(f)

All trade secrets, inventions, ideas, processes, formulas, source and object
codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as “Prior Inventions”), if any, patented or unpatented, which the
Employee made prior to the commencement of the Employee’s employment with the
Company are excluded from the scope of this Agreement. To preclude any possible
uncertainty, a complete list of all Prior Inventions that the Employee has,
alone or jointly with others, conceived, developed or reduced to practice or
caused to be conceived, developed or reduced to practice prior to the
commencement of the Employee’s employment with the Company, that the Employee
considers to be its property or the property of third parties and that the
Employee wishes to have excluded from the scope of this Agreement is included in
the definition of Prior Inventions in Exhibit A hereto. If disclosure of any
such Prior Invention would cause the Employee to violate any prior
confidentiality agreement, the Employee shall only disclose a cursory name for
each such invention, a listing of the party (ies) to whom it belongs and the
fact that full disclosure as to such inventions has not been made for that
reason. If no such disclosure is attached, the Employee represents that there
are no Prior Inventions. If, in the course of the Employee’s employment with the
Company, the Employee incorporates a Prior Invention into a Company product,
process or machine, the Company is hereby granted and shall have a nonexclusive,
fully paid up, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sub-licensees) to make, have
made, modify, use, sell and commercialize such Prior Invention. Notwithstanding
the foregoing, the Employee agrees that he will not incorporate, or permit to be
incorporated, Prior Inventions in any inventions of the Company without the
Company's prior written consent.

 

 

(g)

The Employee agrees to assist the Company in every proper way to obtain for the
Company and enforce patents, copyrights, mask work rights, and other legal
protections for the Company’s Work Product in any and all countries. The
Employee will execute any documents that the Company may reasonably request for
use in obtaining or enforcing such patents, copyrights, mask work rights, trade
secrets and other legal protections. The Employee’s obligations under this
Section 7(g) will continue beyond the termination of employment with the
Company. The Employee hereby irrevocably appoints any of the Company’s officers
as the Employee’s attorney-in-fact to execute documents on the Employee’s behalf
for this purpose.

 

 

(h)

Without limitation of any of the other provisions of this Agreement, Employee
irrevocably confirms that the consideration explicitly set forth in this
Agreement is in lieu of any rights for compensation that may arise in connection
with any Work Product under applicable law and waives any right to claim
royalties or other consideration with respect to any Work Product, including
under Section 134 of the Israeli Patent Law - 1967.

 

 

8.

Non-Competition

 

 

(a)

The Employee agrees and undertakes that, for as long as the Employee is employed
by the Company and for the Non Compete Period, the Employee shall not become
financially interested in, be employed by, or have any business connection with,
any business or venture that is engaged in any activities competing with
products or services offered by the Company, directly or indirectly, as owner,
partner, joint venturer, shareholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever;
provided, however, that the Employee may own securities of any corporation which
is engaged in such business and is publicly owned and traded, but in an amount
not to exceed at any one time one percent of any class of shares or securities
of such company, so long as it has no active role in the publicly owned and
traded company as director, employee, consultant or otherwise.

 

(b)

The Employee agrees and undertakes that during the period of its employment with
the Company and for the Non Compete Period thereafter the Employee will not (i)
employ or retain any person employed or retained by the Company on the date of
the Employee’s termination or during the preceding twelve months, directly or
indirectly, including personally or in any business in which he or she is an
officer, director or shareholder; (ii) solicit, canvass or approach or endeavor
to solicit, canvass or approach any person or entity who was provided with
services by the Company or its subsidiaries on the date of the Employee’s
termination or during the preceding six months, for the purpose of offering
services or products which compete with the services or products supplied by the
Company.

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

6



  (c) If any one or more of the terms contained in this Section 8 shall, for any
reason, be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable law.

 

 

(d)

The Employee declares that it is aware that the Base Salary includes special
consideration paid to the Employee for the Employee’s undertakings set out in
this Section 8.

 

 

9.

Notice

 

   

For the purpose of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when personally delivered or sent by registered mail, postage prepaid,
addressed to the respective addresses set forth below or last given by each
party to the other, except that notice of change of address shall be effective
only upon receipt. The initial addresses of the parties for purposes of this
Agreement shall be as follows:

 

 

The Company:  

Immune Pharmaceuticals Ltd.



15 Abba Even Blvd., POB 12106 Herzelia             

46733, Israel

 

 

 

 

The Employee:    

As set forth in Exhibit A

     

 

10.

Miscellaneous

 

 

(a)

The Company shall be entitled to set-off any amount owed to the Company by the
Employee under the terms and provisions of this Agreement from any amount owed
by the Company to the Employee under the terms and provisions of this Agreement
or from any other source whatsoever.

 

 

(b)

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Employee and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

 

(c)

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Israel, without giving effect to the rules with
respect to conflicts-of-law.

 

 

(d)

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.


 

(e)

This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, between the parties hereto with respect to the subject matter hereof,
including the Services Agreement executed between the parties dated December 13,
2010, as amended. No agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made either party
which are not expressly set forth in this Agreement.

 

 

(f)

This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns. This Agreement may be freely assigned by
the Company.

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

7

 

 

(g)

Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by the Employee, his or her beneficiaries or legal
representatives.

 

 

(h)

The section headings contained herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement.

 

 

(i)

Exhibit C attached hereto shall be deemed a Notice as defined in the Notice to
Employee Law (Terms of Employment), 5762-2002.

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

8

 

IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
executed by its duly authorized officer and the Employee has executed this
Agreement as of the day and year first above written.

 



 [signature.jpg]

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

9

 

EXHIBIT A

IMMUNE PHARMACEUTICALS LTD. EMPLOYMENT AGREEMENT

 

TERM USED IN THE 

AGREEMENT

EXPLANATION

DETAILS

EFFECTIVE DATE

Date the agreement is signed

September 1,2011

EMPLOYEE

Name of employee:

Name: Daniel Teper

 

 

ID number of employee:

 

Address of employee:

 

ID:

 

Address: 

 

EMPLOYMENT POSITION

Position the employee will hold in the company

Chief Executive Officer

 

POSITION DESCRIPTION

A detailed description of the position the employee will hold in the company

 

Chief Executive Officer

SUPERVISING OFFICER

The person or body to whom the employee will report, e.g. CEO or the Board

 

Board of Directors

COMMENCEMENT DATE

The date the employee starts his employment with the company

September 1,2011

 

BASE SALARY

The base monthly salary paid to the employee, before taxes and payments are
deducted

NIS 38,000

 

Upon liquidation or deemed liquidation of the Company the Base Salary shall be
reviewed by the Board according to the company performance

 

Any amounts paid to the Employee on account of his service agreement from the
Commencement Date shall be deemed paid under this agreement, and the balance of
any payment that has not been made shall be paid to the Employee before December
31, 2012.

 

ANNUAL VACATION DAYS

Number of vacation days per year to which employee is entitled

24 days

 

ANNUAL RECREATION DAYS

Number of recreation allowance days per year to which employees is entitled

 

According to applicable law

NOTICE PERIOD

Number of days’ notice to be given for termination of Employment by Employee or
Company

 

Termination by Employee - 6 months

Termination by Employer- 12months

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

10

 

 

NON COMPETE PERIOD

Period after termination of Employment in which Employee may not compete with
the Company or solicit employees

 

12 months

PRIOR INVENTIONS

Inventions made by the Employee which he/ she requests to exclude from the
employment agreement

 

None

ADDITIONAL BENEFITS

EXPENSE

REIMBURSEMENTS

According to the Company expense reimbursement policy, the Employee shall be
entitled to receive prompt reimbursement of all direct expenses (“Expense
Reimbursements”) properly and necessarily incurred by the Employee in connection
with the performance of the Employee’s duties hereunder;

 

MANAGERS INSURANCE POLICY (“Bituach Menahalim”)

AND PENSION FUND

(Keren Pensya”)

The Company shall effect a Manager's Insurance Policy in the name of the
Employee, and shall pay a sum of up to 15.83% of the Base Salary towards such
Policy, of which 8.33% will be on account of severance pay, 5% on account of
pension fund payments and up to a further 2.5% on account of disability pension
payments. The Company shall deduct 5% from the Base Salary to be paid on behalf
of the Employee towards such Policy.

 

Alternatively, and at the choice of the Employee, the Company shall effect a
Pension Fund in the name of the Employee, and shall pay a sum of up to 16.83% of
the Base Salary towards such Fund, of which 8.33% will be on account of
severance pay, 6% on account of pension fund payments and up to a further 2.5%
on account of disability pension payments. The Company shall deduct 5.5% from
the Base Salary to be paid on behalf of the Employee towards such Fund.

 

The Employee may extend an existing policy and/or fund and incorporate it into
the Policy and/or Fund at his discretion.

 

FURTHER EDUCATION FUND

(Keren Hishtalmut”)

The Company and the Employee shall maintain an advanced study fund (Keren
Hishtalmut Fund). The Company shall contribute to such Fund an amount equal to
7.5% of the Base Salary, and the Employee shall contribute to such fund an
amount equal to 2.5% of the Base Salary. The Employee hereby instructs the
Company to transfer to such fund the amount of the Employee’s and the Company’s
contribution from each monthly Base Salary payment.

 

COMPANY MOBILE PHONE

The Company shall provide Employee with a cellular telephone (the "Company
Phone"), and shall bear the costs and expenses associated with the use of the
Company Phone for the fulfillment of his duties hereunder, provided that Company
rules and procedures in respect thereof are observed. The Employee undertakes to
use the cellular phone in accordance with Company’s procedures.

 

The Employee shall bear any and all taxes applicable to him in connection with
the Company Phone and the use thereof, in accordance with income tax regulations
applicable thereunder.

 

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

11

 

 

COMPANY CAR

The Company shall make available to Employee a leased Company car (the "Company
Car"). The Company Car shall be of a "level 3" type car as available to the
Company pursuant to its respective lease agreement(s) from time to time.

 

The Company Car shall be placed with Employee for his business and reasonable
personal use and for the use of his immediate family members, in accordance with
the Company's respective lease agreement(s) from time to time. Employee shall
take good care of the Company Car and ensure that the provisions of the
insurance policy, the lease agreement and the Company's rules relating to the
Company Car are strictly, lawfully and carefully observed.

 

Subject to applicable law, the Company shall bear all fixed and ongoing expenses
relating to the Company Car and to the use and maintenance thereof, excluding
fines and expenses (“including legal expenses) incurred in connection with
violations of law or the insurance policy, which shall be borne and paid solely
by Employee. In addition, Employee shall bear the cost of any deductible amount
charged from the Company for damages caused to the Company Car in connection of
its use contrary to the insurance policy or in connection with violations of
law. Employee shall indemnify and/or reimburse the Company, upon its first
demand, for all charges paid and expenses incurred by it in connection with any
of the above.

 

Employee shall bear the taxes applicable to it in connection with the Company
Car and the use thereof, in accordance with applicable income tax regulations.

 

PRIVATE MEDICAL INSURANCE

Subject to the rules and eligibility requirements from time to time in force and
to the Employee’s health not being such as to prevent the Company from being
able to obtain cover on reasonable terms, the Employee will be entitled to
participate in such private medical insurance scheme as the Company may operate
from time to time, which provides cover for Employee and his family in the State
of Israel and countries that the Employee is travelling. Cover under such scheme
will be provided for the Employee, the Employee’s spouse and the Employee’s
unmarried dependent children under the age of 18.

 

The Employee agrees that if he refuses or declines insurance cover in relation
to any benefit referred to above, neither the Company nor any of its affiliates
shall have any obligation to provide the benefit on a self-insured basis.

 

Employee shall bear the taxes applicable to him in connection with the private
medical insurance, in accordance with applicable income tax regulations.

 

INCENTIVE PLAN

Subject to the approval of the Company's Board and the Company's Shareholders,
the Company will grant the Employee an option to purchase Ordinary Shares of the
Company, par value NIS 0.10 each (the “Shares”), which shall be granted pursuant
to the terms and conditions of the Company's Employee Share Option Plan (the
“ESOP”). and subiect to the execution of an option agreement thereunder (the
“Option”).

 

The term of the Option shall be for 10 years. Subject to the approval of the
Board, if the employment of Employee is terminated, other than for Cause, then
upon such termination, all of the outstanding Shares underlying the Option held
by Employee and which have not yet vested shall be accelerated and become
immediately fully vested and exercisable in full.

 

Registration Rights. Emplovee shall have the right to unlimited piggyback
registrations with respect to the Shares (as to offerings for the account of the
Company (including the IPO) or any other party subject to reasonable underwriter
cutbacks applied in a non- discriminatory manner to all officers and consultants
of the Company), commencing 6 months after the closing of an IPO or a merger
with another publicly traded entity. For the purpose of this Section, "IPO"
shall mean a public offering by the Company of its shares.

 

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

12

 

 

ANNUAL BONUS

At the end of each calendar year, the Company's Board shall grant the Emoloyee
with an annual Bonus (the "Bonus"). The Bonus shall be in an amount equal to 50%
of the Base Salary and shall be based 50% on the successful achievement of
personal objectives by Employee and on Employee's overall performance of his
duties and obligations, as determined by the Board and 50% on general corporate
performance of the Company.

 

 

 
Immune Pharmaceuticals Ltd. Confidential 

--------------------------------------------------------------------------------

 

 

13

 

[Signature Employment Agreement - Exhibit A]

 

 

 

 

The company:

   

Employee:

           

 

 

 

 

 

/s/ Serge Goldner

 

 

/s/ Daniel Tepper

 

Immune Pharmaceuticals Ltd.

 

 

Signature

 

By: Serge Goldner

Title: CFO

 

 

Name of Employee: Daniel Tepper

 

 

 

 Immune Pharmaceuticals Ltd. Confidential

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 